department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br2 tl-n-1287-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel - area large and mid-size business cc lm fsh har from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject fraud exception to the year period of limitations this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice is not to be used or cited as precedent legend taxpayer taxpayer’s husband date date industry year issue whether the fraud of taxpayer’s husband in valuing a gift can be used as the basis for holding the period of limitations open pursuant to sec_6501 with respect to taxpayer’s gift_tax_return when taxpayer’s husband and taxpayer elect split gift treatment under sec_2513 conclusion sec_6501 provides an exception to the general 3-year period of limitations in the case of a fraudulent return with the intent to evade tax we conclude that the fraudulent intent of taxpayer’s husband will not under the facts of this case tl-n-1287-01 provide a sufficient basis for applying sec_6501 to taxpayer’s gift_tax_return facts prior to date taxpayer’s husband owned of an s corporation’s issued and outstanding_stock taxpayer’s husband is a highly sophisticated businessman and is well-known in the industry for his knowledge of the industry on date taxpayer’s husband gifted of his stock to his children on date taxpayer’s husband and taxpayer timely filed separate gift_tax returns form_709 taxpayer’s husband hired a return preparer to prepare form sec_709 for himself and taxpayer and provided the return preparer false information as to the value of the stock on each form_709 taxpayer’s husband and taxpayer identically valued the aggregate shares and split the value in accordance with sec_2513 of the internal_revenue_code on taxpayer’s husband’s form_709 taxpayer indicated her consent to the split gift similarly taxpayer’s husband indicated his consent to split the gift by signing taxpayer’s form_709 neither taxpayer nor taxpayer’s husband paid any gift_tax on the split gift more than three years have passed since the filing of the gift_tax returns by taxpayer and taxpayer’s husband the service maintains that the fair_market_value of the stock substantially exceeded the amounts reported on the gift_tax returns of taxpayer and taxpayer’s husband the service proposes to issue notices of deficiency to taxpayer and taxpayer’s husband for year for the deficiencies in gift_tax the service intends to assert the sec_6663 fraud_penalty against taxpayer’s husband because the service has determined that he intentionally undervalued the stock on his form_709 the service does not intend to assert the fraud_penalty against taxpayer because the service has no evidence establishing fraudulent intent on her part the period of limitations on assessment for taxpayer’s husband’s year gift_tax liability remains open based on fraud despite the passage of more than three years from the filing of his gift_tax_return sec_6501 the service has raised the question of whether it may rely on the fraud of taxpayer’s husband as a defense to the argument that the period of limitations for assessing deficiencies has expired with respect to taxpayer’s year gift_tax liability based on the factual development of this case to date the service has no reason to believe taxpayer or anyone directly involved in the preparation of the return eg the return preparer had any knowledge of the fraudulent undervaluation we suggest that you consider the possibility of further factual development in this regard law and analysis tl-n-1287-01 sec_2502 provides that gift_tax shall be paid_by the donor as an exception to the general_rule sec_2513 provides that if the spouses each consent a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse consequently both spouses will be treated as the donor under sec_2513 and each is obligated to pay any resulting gift_tax liability by consenting to split gift treatment under sec_2513 the entire gift_tax liability of each spouse for that tax_year is joint_and_several sec_2513 sec_25_2513-4 sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception sec_6501 provides that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_6501 to determine whether sec_6501 applies to taxpayer’s return an understanding of the concept of fraud is necessary neither the code nor the treasury regulations provide a definition of fraud however the tax_court has indicated that w hen the commissioner alleges that a taxpayer filed a false and fraudulent return with the intent to evade tax the commissioner must prove that the taxpayer underpaid income_tax and filed the tax_return with the specific intent to evade a tax believed to be owed chin v commissioner tcmemo_1994_54 citing sec_6501 in addition the service has defined tax_fraud as an intentional wrongdoing on the part of a taxpayer with the specific purpose of evading a tax known or believed to be owing i r m emphasis added thus a return that contains both an underpayment_of_tax and a fraudulent intent on the part of the taxpayer is a fraudulent return you note that sec_6501 phrases the fraud exception to the usual 3-year period of limitations in terms of a fraudulent return with intent to evade tax and does not explicitly require fraudulent intent on the part of the taxpayer also the supreme court has noted that statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government 464_us_386 quoting e i du pont de n264_us_456 statutes of limitation on assessment of tax are no exception 474_f2d_565 5th cir a fraudulent return places the service at a special disadvantage in discovering and ascertaining the fraud and this disadvantage is present whether the fraud is that of taxpayer or taxpayer’s husband by its very nature a fraudulent return generally appears correct on its face and the true facts concerning the tax_liability are deliberately withheld from the service as noted in badaracco v commissioner supra fraud cases ordinarily are more difficult to investigate than cases marked for tl-n-1287-01 routine tax audits where fraud has been practiced there is a distinct possibility that the taxpayer’s underlying records will have been falsified or even destroyed u s pincite moreover three years may not be enough time for the commissioner to prove fraudulent intent u s pincite to compensate for the burden imposed on the service of having to prove fraudulent intent and ascertain the correct_tax liability sec_6501 provides the service with an unlimited time in which to ascertain the correct_tax liability and establish the facts necessary to prove that the return is fraudulent only in this way can the government’s interest be protected you argue that this rationale applies whether the fraud is that of taxpayer or taxpayer’s husband in the present case taxpayer’s husband filed his own gift_tax_return but he is not a taxpayer with respect to taxpayer’s return nor is taxpayer’s husband a return preparer or an agent of taxpayer acting in a capacity similar to that of a return preparer further because the present case involves joint_and_several tax_liability you have drawn an analogy between the present case and court cases holding that the fraud of one spouse on a joint income_tax return holds the period of limitations on assessment open as to both spouses 740_f2d_659 8th cir sec_6501 lifts the statute_of_limitations on tax assessments against both spouses when they file jointly and one has defrauded the government in the process see also 416_f2d_737 7th cir aff’g tcmemo_1968_123 175_f2d_240 6th cir aff’g 10_tc_859 54_tc_1011 the rationale is that sec_6501 is an impersonal provision applying to the situation arising from a fraudulent return 33_bta_105 in addition to joint_and_several_liability other factors may suggest an analogy between this case and the joint_return situation in the cases cited above each form_709 in this case contains the signatures of both spouses the consent of taxpayer’s husband is signified on line of taxpayer’s return and the consent of taxpayer is signified on line of taxpayer’s husband’s return see sec_25_2513-2 further the instructions to form_709 instruct the spouses to mail their form sec_709 in the same envelope we conclude however that this case cannot be analogized to court cases holding that the period of limitations on a joint income_tax return remains open as to both spouses when only one has committed fraud those cases may be distinguished as follows in the income_tax context there are two taxpayers reporting a single tax_liability on one return this liability is computed based on the aggregate incomes deductions exemptions and credits of the spouses under sec_6013 each spouse is jointly and severally liable for the liability if one spouse commits fraud the joint_return is thereby rendered fraudulent and the period of limitations remains open as to both taxpayers under sec_6501 because there is only tl-n-1287-01 one tax_liability and one tax_return a different period of limitations cannot apply to each spouse in contrast in the split gift_tax context there are two taxpayers each of whom reports a separately computed gift_tax liability on a separate_return depending on each spouse’s available unified_credit and annual exclusion amounts their overall gift_tax liabilities for the year may not be equal the husband is not a taxpayer with respect to the wife’s return and the wife is not a taxpayer with respect to the husband’s return we think it is of crucial importance that taxpayer’s return is not a joint_return notwithstanding the possible analogy to the present case and a situation involving a joint income_tax return see 354_f2d_323 ct_cl j oint returns are not part of the procedure for the collection of the gift_tax thus in this case taxpayer’s return is not rendered fraudulent simply because the return of taxpayer’s husband is fraudulent two separate liabilities and two separate returns are involved and therefore an analysis of whether sec_6501 applies to taxpayer’s return must be separate from the analysis of whether sec_6501 applies to taxpayer’s husband’s return in the present situation the service determined the actual fair_market_value of the stock to be substantially higher than the value reported on taxpayer’s return this results in a deficiency in taxpayer’s gift_tax liability this underpayment_of_tax was not the result of taxpayer’s intent to defraud the government based on the factual development of this case to date the service has no reason to believe taxpayer or her agents in preparing the return eg the return preparer had any knowledge of taxpayer’s husband’s fraudulent undervaluation moreover taxpayer had no reason to suspect that taxpayer’s husband had committed fraud in undervaluing the stock thus taxpayer’s return is not a fraudulent return because it does not reflect a fraudulent intent on the part of taxpayer or her agent in jackson v commissioner tcmemo_1964_330 aff’d 380_f2d_661 6th cir cert_denied 389_us_1015 the tax_court held that when a husband and wife file separate_income tax returns proof that a husband’s return is fraudulent is not clear_and_convincing evidence that a wife’s return for the same tax_year is also fraudulent we believe a similar rule applies in a gift_tax context where spouses file separate returns for split_gifts absent information indicating that taxpayer knew that taxpayer’s husband gave the return preparer fraudulent information about the value of the gifted stock we do not believe that the service could prove fraud by taxpayer by clear_and_convincing evidence see sec_7454 case development hazards and other considerations tl-n-1287-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact curt g wilson by michael l gompertz assistant to the branch chief branch
